   Case 3:20-cv-00098-REP Document 179 Filed 04/20/20 Page 1 of 4 PageID# 3862



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


 STEVES AND SONS, INC.,                           )
                                                  )
                       Plaintiff,                 )
                                                  )
        v.                                        )       Civil Action No. 3:20-CV-00098-REP
                                                  )
 JELD-WEN, INC.,                                  )
                                                  )
                       Defendant.                 )
                                                  )


                    JELD-WEN, INC.’S EMERGENCY RULE 62(d)
                MOTION TO STAY THE INJUNCTION PENDING APPEAL

       Pursuant to Federal Rule of Civil Procedure 62(d), Defendant JELD-WEN, Inc.

(“JELD-WEN”) respectfully requests that this Court stay its preliminary injunction order dated

April 10, 2020 (the “Preliminary Injunction Order”), pending resolution of JELD-WEN’s appeal of

that order to the United States Court of Appeals for the Fourth Circuit. See Preliminary Injunction

Order, ECF No.123; Notice of Appeal, ECF No.124. A stay is necessary to enable JELD-WEN to

seek meaningful interlocutory review of the Preliminary Injunction Order from the Fourth Circuit

pursuant to 28 U.S.C. § 1292(a)(1). JELD-WEN further requests that the Court consider this motion

on an expedited basis, as JELD-WEN plans to seek emergency relief from the Fourth Circuit in the

event this Court declines to grant a stay. JELD-WEN’s arguments in support of this motion are set

forth more fully in the accompanying memorandum of law.
   Case 3:20-cv-00098-REP Document 179 Filed 04/20/20 Page 2 of 4 PageID# 3863



Dated: April 20, 2020                      Respectfully submitted,


                                           JELD-WEN, Inc.

                                           By counsel

                                           /s/ Brian C. Riopelle
                                           Brian C. Riopelle (VSB #36454)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, VA 23219
                                           (804) 775-1084 – Tel.
                                           (804) 698-2150 – Fax
                                           briopelle@mcguirewoods.com

                                           Brian D. Sieve (pro hac vice pending)
                                           Kirkland & Ellis LLP
                                           300 North LaSalle
                                           Chicago, IL 60654
                                           (312) 862-2000 – Tel.
                                           (312) 862-2200 – Fax
                                           brian.sieve@kirkland.com

                                           Michael A. Glick (pro hac vice pending)
                                           Kirkland & Ellis LLP
                                           1301 Pennsylvania Avenue, N.W.
                                           Washington, DC 20004
                                           (202) 389-5000 – Tel.
                                           (202) 389-5200 – Fax
                                           michael.glick@kirkland.com

                                           Alexia R. Brancato (pro hac vice pending)
                                           Kirkland & Ellis LLP
                                           601 Lexington Avenue
                                           New York, NY 10022
                                           (212) 909-4800 – Tel.
                                           (212) 446-4900 – Fax
                                           alexia.brancato@kirkland.com

                                           Attorneys for Defendant




                                       2
Case 3:20-cv-00098-REP Document 179 Filed 04/20/20 Page 3 of 4 PageID# 3864



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of April 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
Case 3:20-cv-00098-REP Document 179 Filed 04/20/20 Page 4 of 4 PageID# 3865



     Munger, Tolles & Olson LLP
     560 Mission Street, 27th Floor
     San Francisco, CA 94105
     (415) 512-4000 – Tel.
     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                           /s/ Brian C. Riopelle
                                           Brian C. Riopelle (VSB #36454)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, VA 23219
                                           (804) 775-1084 – Tel.
                                           (804) 698-2150 – Fax
                                           briopelle@mcguirewoods.com

                                           Attorney for Defendant




                                       4
